Supreme Court of Florida
                                   ____________

                                   No. SC12-1350
                                   ____________

                          TERENCE TOBIAS OLIVER,
                                 Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                   [April 6, 2017]

PER CURIAM.

      This case is before the Court on appeal from two convictions of first-degree

murder and two sentences of death. We have jurisdiction. See art. V, § 3(b)(1),

Fla. Const. Terence Tobias Oliver was convicted in Brevard County for the

murders of Krystal Pinson and Andrea Richardson. Oliver now pursues the direct

appeal of his convictions and sentences, which are subject to automatic review by

this Court. For the reasons explained below, we affirm the trial court’s judgments

of conviction and sentences of death. We first set forth the facts of this case and

then address Oliver’s claims on direct appeal, which include the assertion that

Oliver is entitled to relief under Hurst v. Florida (Hurst v. Florida), 136 S. Ct. 616
(2016). We conclude by evaluating the sufficiency of the evidence used to convict

Oliver and the proportionality of Oliver’s death sentences.

                                      FACTS

      Oliver and Pinson had been dating since approximately December 2006.

Although Oliver described his relationship with Pinson as a “side” relationship, the

two lived together off and on during the span of their relationship. Sometime

between late May and July 22, 2009, Oliver called Leander Watkins, his mechanic

and a mutual friend of the couple, trying to get in touch with Pinson. Oliver was

concerned Pinson was cooperating with the police regarding an outstanding

warrant for his arrest for a prior crime in Volusia County. Oliver asked Watkins if

he had seen Pinson, stating, “She’s going to make me do something to her.”

      Oliver and Richardson had attended school together in Titusville. Growing

up, Oliver would walk from school on the path next to Richardson’s house. More

recently, in 2009, Oliver purchased marijuana at Richardson’s home, which was at

the end of W.C. Stafford Street, near a cul de sac.

      During the early morning hours of July 22, 2009, David Pouncey and Eric

Edwards stood near the road on W.C. Stafford Street. Richardson’s house was on

the opposite side of the street, approximately six or seven houses down the street

from Pouncey’s house. Pouncey remembered seeing a person crossing the cul de

sac at the end of the street, but he was not alarmed. Then, coming from the cul de


                                        -2-
sac at the end of the street, he heard dogs barking and banging noises as if someone

were banging a stick against a metal trashcan or knocking something against the

door of Richardson’s doghouse. Richardson was known to have numerous dogs in

his yard, and at least one inside the house. The banging noises continued for

approximately twenty to thirty seconds.

         Two or three minutes later, Pouncey and Edwards noticed a person running

from the direction of the cul de sac. A few seconds later, they noticed a second

person walking in the same direction. The only physical characteristic Edwards

could see was what appeared to be a pair of Timberland boots, worn by the second

person. Pouncey recalls one of the individuals having dread-styled hair. Neither

Pouncey nor Edwards could identify the individuals seen fleeing the area that

night.

         At approximately 2:25 a.m., as Edwards prepared to depart W.C. Stafford

Street, Pouncey walked down to Richardson’s home to check on him. Pouncey

followed Edwards in calling out for Richardson, but he received no answer. Inside

the house, Pouncey and Edwards discovered Richardson’s body in a fetal position

near the side door of the house. Pouncey nudged Richardson’s body a few times

before pushing him over and finding him covered in blood. Pouncey walked away

from Richardson’s body and called out for Pinson, whose car was parked outside.

         Pinson had been staying with Richardson. As Pouncey walked out of the


                                          -3-
dark master bedroom, he tripped over Pinson’s body, which was positioned as if

she had tried to get under the bed. Both men ran from the house. Pouncey and

Edwards ran back to Pouncey’s house and told a family member to call the police.

Pouncey called Richardson’s brother, William Davis, who also had been living at

the residence where the victims were discovered. Davis arrived and entered the

home approximately three to four minutes before the police arrived.

      On the night of July 22, and the morning of July 23, 2009, Oliver visited

Felicia Whaley—his former roommate—and her boyfriend in Satellite Beach.

Oliver slept in Whaley’s guest bedroom. The next afternoon, Whaley was notified

of the murders of Richardson and Pinson. Whaley woke Oliver and told him to get

ready to leave because she had to go to work and needed time to take Oliver

wherever he needed to go. When Whaley woke Oliver, he seemed “normal.”

After Oliver finished a phone call, Whaley noticed that Oliver was crying. Oliver

asked Whaley to drop him off at a Walgreens store in Melbourne so he could meet

with some friends. Whaley noticed a vehicle containing two women who were

there to meet Oliver.

      The two women were Sheena Camiscioli and Chelsea Wilson, who arrived

in Camiscioli’s Ford Explorer. Oliver got into the back seat of the vehicle. He did

not have any items with him at the time. Camiscioli drove and Oliver instructed

her where to go. After dropping Wilson off at a friend’s house, Camiscioli drove


                                       -4-
Oliver to a duplex where Oliver’s mother’s truck was backed into the yard. At the

duplex, Camiscioli stayed in the Explorer while Oliver went into the house. Oliver

returned with baskets of clothes and shoes, which he put into the back of the

Explorer. Oliver got into the passenger seat and the two then went back to pick up

Wilson.

      Camiscioli then drove to a house in Cocoa. When they arrived, Oliver

retrieved a shotgun from the back of Camiscioli’s Explorer and entered the house.

Thereafter, he exited the house with a handgun that he put into the backseat with

Wilson. When Wilson appeared to be afraid of the weapon, Oliver wrapped it in a

bag. While at the house in Cocoa, Oliver asked Camiscioli if he could drive. With

Camiscioli in the passenger seat and Wilson in the back seat, Oliver drove to a lake

inside of an apartment complex, slowed the car down, and threw the gun out of the

driver’s side window into the lake. Camiscioli asked him why he threw the gun

out of the window but Oliver did not respond.

      They then drove to a Motel 6 in Cocoa, where Camiscioli rented a motel

room for Oliver for the weekend because Oliver did not have identification.

Camiscioli and Wilson returned to Titusville for the evening. The police contacted

Camiscioli that night looking for Oliver, but she told them she did not know where

he was. The next afternoon, Camiscioli and Wilson returned to the Motel 6. When




                                        -5-
Camiscioli saw Oliver that day, he was wearing a braided wig. Oliver barely

spoke to them.

      Camiscioli was curious as to why Oliver was being distant so she walked up

to his room, alone. Oliver was sitting on the bed in the hotel room. When

Camiscioli asked him if he was okay, considering Pinson’s recent death, Oliver

began to cry. Oliver told Camiscioli that Pinson “was on a lot of his paperwork

and he was tired.” Camiscioli recalled that Oliver began to cry even more when he

“mentioned that he was tired of the domestic violence and [Pinson] always calling

the police on him.” While crying, Oliver told Camiscioli that he killed Pinson in

Richardson’s bed, and he shot Richardson because Richardson was there and was

running out of the back door. Oliver told Camiscioli that law enforcement was

looking for him about the murders, but he was not concerned because Richardson

sold drugs at the house so the murders would look like the result of a robbery.

Oliver also told Camiscioli he did not know why the police thought he did it and

that there was no evidence that he did it. The conversation ended when Camiscioli

turned and left the room. She did not contact the police because, based on what

Oliver had just told her, she was afraid. However, she did tell Wilson.

      The next day, the police came to the Motel 6 looking for Oliver. Camiscioli

and Wilson drove to the police station to give a statement. At the police station,




                                        -6-
Camiscioli contacted Tyrrell Oliver—her boyfriend and Oliver’s brother—and

notified him that Oliver confessed to her and she was a witness in the case.

      On July 28, 2009, Oliver contacted Watkins stating he needed some money.

Watkins contacted law enforcement to report Oliver’s whereabouts. While still in

contact with law enforcement, Watkins agreed to wire the money to a supermarket

in Cocoa and when Oliver arrived, he was arrested. He was wearing a dread-styled

wig at the time.

      The next day, Camiscioli directed law enforcement to the lake where Oliver

had disposed of the murder weapon. The Brevard County Sheriff’s Office Dive

Team retrieved a .40 caliber firearm and magazine, wrapped in the same packaging

that Wilson and Camiscioli had previously observed. On July 30, 2009, police

went to the residence in Cocoa and recovered the shotgun that Oliver had taken

there. Oliver admitted to having possessed the shotgun.

                             Medical Examiner Testimony

      At trial, the cause of Richardson’s death was determined to be multiple

gunshot wounds to his torso and extremities. The medical examiner identified

three entry wounds and multiple reentry wounds. Richardson was shot in the right

shoulder and lower right chest and had a graze wound to his scalp on the left side

of his forehead. The medical examiner also stated that two of the bullets found

could have possibly reentered Richardson’s body through his left elbow and left


                                        -7-
wrist. All three shots were fired from at least three feet away. He could not

determine the order of the shots.

      The cause of Pinson’s death was multiple gunshot wounds to her torso and

extremities. The medical examiner identified eight gunshot wounds to Pinson’s

body. The bullets entered her body through her chest, right arm, mid-back, left

lower back, right buttocks, and left foot. The order of the shots could not be

determined. At least three of the shots were fired from within three to four feet.

Pinson also had minor abrasions below her chin and above her right knee and a

superficial cut over her left knee. Pinson also had a “very superficial” ankle injury.

The medical examiner stated that none of Pinson’s injuries would have resulted in

her losing consciousness instantaneously. The medical examiner could not

determine how long it took before Pinson actually died. He only indicated that it

could have taken “seconds to minutes.” The medical examiner stated that, even if

Pinson were asleep, she would still have felt pain until she lost consciousness and

that, once Pinson lost consciousness, she would not have regained it.

      Winchester .40 caliber shell casings were located near Richardson’s and

Pinson’s bodies. There were two bullet holes in the bed sheet and the mattress, one

at the top and one in the middle. There was also a bullet hole in the box spring and

another underneath a sofa bed in the same bedroom. There were no signs of forced

entry into the home. The .40 caliber Smith and Wesson High Point model pistol


                                        -8-
used in the murders holds eleven bullets, ten in the magazine, and one in the

chamber. As long as there is a bullet in the chamber or the magazine, the gun can

continuously be fired without being reloaded. All of the shell casings and all of the

bullets in evidence were fired from this gun.

      On March 16, 2012, the jury found Oliver guilty of first-degree murder for

the killings of Pinson and Richardson. The jury also found Oliver guilty of armed

burglary of a dwelling with discharge of a firearm causing death. The trial court

additionally found Oliver guilty of possession of a firearm by a convicted felon.

The trial court sentenced Oliver to death on both counts of first-degree murder.

Oliver was sentenced to life without parole on the burglary charge. On the charge

of possession of a firearm by a convicted felon, Oliver was sentenced to five years

in prison. On June 15, 2012, the trial court followed the jury’s unanimous

recommendation and imposed two death sentences for the first-degree murder

convictions.

                               ISSUES ON APPEAL

      On appeal, Oliver raises four issues, which we address in turn: (1) the trial

court abused its discretion in admitting testimony regarding a shotgun that was not

used to commit the killings and allowing the shotgun to be published to the jury;

(2) the trial court erred in denying defendant’s motion for mistrial where the

prosecutor argued lack of remorse; (3) the trial court erred in finding that the


                                         -9-
murder of Richardson was committed in a cold, calculated, and premeditated

manner; and (4) Florida’s death sentencing scheme is unconstitutional pursuant to

Ring v. Arizona, 536 U.S. 584 (2002).

                           Introduction of the Shotgun

      As his first claim, Oliver argues that the trial court abused its discretion in

admitting testimony regarding the shotgun and in allowing the shotgun to be

published to the jury when it indisputably was not the murder weapon. We

disagree.

      One day after the murders, Oliver had Camiscioli drive him to his truck,

which was parked at a cousin’s house. Oliver retrieved the shotgun from his truck

and concealed it under clothes in a laundry basket. Oliver and Camiscioli then

picked up Chelsea Wilson, and the three of them drove to Oliver’s friend’s house

where Oliver exchanged the shotgun for the weapon used in the murders of Pinson

and Richardson: a .40-caliber semi-automatic handgun. Oliver then drove

Camiscioli and Wilson to an apartment complex where he threw the handgun into a

lake. The handgun was later retrieved from the lake, and ballistics experts

determined that it was the gun that fired the bullets that killed Pinson and

Richardson.

      At trial, Oliver’s objections to testimony relating to the shotgun and to the

shotgun being received into evidence were overruled. The trial court found the


                                        - 10 -
shotgun “relevant and material.” Both Camiscioli and Wilson testified that Oliver

brought the shotgun to the friend, the friend gave Oliver the handgun, and Oliver

then threw the handgun into the lake. There was also testimony that the shotgun

was recovered from the friend’s house during the execution of a search warrant. It

was sent for DNA analysis and a mixture of DNA from at least two people was

found on the stock and trigger. A partial DNA profile of the major contributor to

the mixture was developed, which was consistent with Oliver’s known DNA

profile, and he could not be excluded as the source of the DNA on the shotgun.

Oliver also testified about the shotgun. He admitted that he retrieved the shotgun

from his truck, that it was his DNA on the gun, and that he took the shotgun to the

friend’s house, but he denied receiving a handgun from the friend and denied ever

having thrown a handgun into a lake.

      The prerequisite to the admissibility of evidence is relevancy. Wright v.

State, 19 So. 3d 277, 291 (Fla. 2009). “The concept of ‘relevancy’ has historically

referred to whether the evidence has any logical tendency to prove or disprove a

fact. If the evidence is logically probative, it is relevant and admissible unless

there is a reason for not allowing the jury to consider it.” State v. Taylor, 648 So.
2d 701, 704 (Fla. 1995) (quoting Charles W. Ehrhardt, Florida Evidence § 401.1, at

95-96 (1994)). All evidence tending to prove or disprove a material fact is

admissible, unless precluded by law. See §§ 90.401-90.402, Fla. Stat. (2009).


                                         - 11 -
However, even “[r]elevant evidence is inadmissible if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of issues,

misleading the jury, or needless presentation of cumulative evidence.” § 90.403,

Fla. Stat. (2009).

       “Evidence that a suspected person in any manner endeavors to evade a

threatened prosecution by any ex post facto indication of a desire to evade

prosecution is admissible against the accused where the relevance of such evidence

is based on consciousness of guilt inferred from such actions.” Heath v. State, 648
So. 2d 660, 664 (Fla. 1994) (citing Sireci v. State, 399 So. 2d 964, 968 (Fla. 1981),

overruled on other grounds by Pope v. State, 441 So. 2d 1073, 1077-78 (Fla.

1983)). Furthermore, “the State is entitled to present evidence which paints an

accurate picture of the events surrounding the crimes charged.” Gosciminski v.

State, 132 So. 3d 678, 694 (Fla. 2013) (quoting Griffin v. State, 639 So. 2d 966,

970 (Fla. 1994)).

      Oliver’s possession and attempt to dispose of the murder weapon within a

day after the murders was clearly relevant to link Oliver to the weapon and to

support an inference of consciousness of guilt. And evidence regarding the

circumstances under which Oliver obtained the murder weapon was relevant to

prove that Oliver did not come into possession of the murder weapon by

happenstance. After learning that he was a suspect in the murders, Oliver


                                        - 12 -
deliberately made a trip to retrieve the shotgun from his car, and another trip to

trade it for the murder weapon, which he promptly tossed into a lake. Evidence

that Oliver intentionally obtained the murder weapon, and was willing to trade

something of value for it, was necessary to paint a complete and accurate picture of

his attempt to destroy evidence that could link him to the murders.

      The probative value of the shotgun is clear: it connected Oliver to the

murder weapon within a day of the murders. It was introduced as a link in the

chain to prove Oliver’s identity as the murderer, not to suggest generally that

Oliver was a dangerous person or that he must be guilty of the shooting deaths of

the victims because he regularly possessed firearms. The fact that he was in

possession of the murder weapon shortly after the murders was what suggested that

Oliver was the murderer. The shotgun merely showed how Oliver deliberately

obtained the murder weapon before throwing it into the lake.

      If there was any prejudice to Oliver by the fact that the object he traded for

the murder weapon also happened to be a firearm, it was minimal. The jury was

not aware that Oliver was a convicted felon when evidence of the shotgun was

introduced, and it is not a crime to merely possess a firearm. Further, by the time

the shotgun was mentioned during the trial, the jury had already heard that Oliver

possessed the handgun during the murders and again when he threw it into the

lake. The evidence that he possessed the murder weapon was highly prejudicial;


                                        - 13 -
the fact that he later possessed a shotgun would have done little to add that

prejudice. And if the shotgun did prejudice Oliver, it certainly was not “unfair”

prejudice. The shotgun was simply necessary to paint an accurate picture of the

events surrounding the crimes charged, not to improperly inflame the jury.

      For these reasons, we find that the evidence regarding the shotgun was

relevant, it did not present a risk of confusing or misleading the jury, and that the

probative value of the shotgun evidence was not substantially outweighed by the

danger of unfair prejudice. Accordingly, the trial court did not abuse its discretion

in allowing testimony about the shotgun or its admission into evidence.

                            Denial of Motion for Mistrial

      Next, Oliver argues the trial court erred in denying his motion for a mistrial

when the prosecutor argued lack of remorse. We disagree and affirm the trial

court’s denial of relief. “A motion for a mistrial should only be granted when an

error is so prejudicial as to vitiate the entire trial.” Silvia v. State, 60 So. 3d 959,

976 (Fla. 2011) (citing England v. State, 940 So. 2d 389, 401-02 (Fla. 2006)). In

Pope, 441 So. 2d at 1078, this Court decided that “lack of remorse is not an

aggravating factor” and that “lack of remorse should have no place in the

consideration of aggravating factors.” However, this Court has determined that

evidence of lack of remorse is admissible to rebut proposed mitigation, such as

remorse and rehabilitation. See Tanzi v. State, 964 So. 2d 106, 114-15 (Fla. 2007)


                                          - 14 -
(holding that the trial court did not abuse its discretion in allowing the State’s

questions regarding lack of remorse where defendant’s mitigation witness opened

the door to the line of questioning and where it is clear that the State used lack of

remorse to rebut the proposed mitigator of bipolar disorder, not to establish an

aggravator); Singleton v. State, 783 So. 2d 970, 978 (Fla. 2001) (holding “that lack

of remorse is admissible to rebut evidence of remorse or other mitigation such as

rehabilitation”); cf. Derrick v. State, 581 So. 2d 31, 36 (Fla. 1991) (finding that

although lack of remorse is permitted to rebut evidence of remorse or

rehabilitation, the trial court erred in permitting the State to present evidence of

lack of remorse before the defense presented any testimony).

      During closing argument, the prosecutor made the following statement:

      PROSECUTOR: The last one doesn’t - - that they’re going to give
      you hasn’t been shown in this case at all . . . [t]he capital felony was
      committed while the defendant was under the influence of an
      emotional disturbance, you’re going to be asked to look to determine
      if there’s any evidence of that. Really? . . . Frankly, you have to
      speculate about what he was crying about and if he’s crying about the
      fact that the law is now after him and he’s woe is me because I’ve got
      myself into this and they may catch me, then I would suggest that
      deserves no mitigation. And if he’s crying genuinely feeling remorse
      for the crimes that he’s committed, then you need to weigh that and
      you need to give that the weight that you think is appropriate, but I
      caution you to recall that he testified in this case and there’s not been
      demonstration of remorse in this case by him.

      Defense counsel objected and moved for a mistrial, stating that the

prosecutor had improperly argued lack of remorse where the defense had not raised


                                         - 15 -
remorse as a mitigating circumstance. The prosecutor gave the following

explanation:

       PROSECUTOR: Well, that’s not the context that I’m offering it. I’m
       offering it as remorse as mitigation which I believe - - the only
       emotional disturbance that’s in evidence during this case is him crying
       in front of Miss Whaley and him crying in front of Sheena Camiscioli.
       I don’t know what other emotional disturbance evidence there is in
       this case and I have to deal with what they’re offering. I don’t get to
       speak again and I’m not offering this in the context of an aggravator,
       far from it, I’m trying to demonstrate there’s no mitigation relating to
       any emotional disturbance that has been demonstrated by this
       defendant associated with the crime in this trial.

Without ruling on the objection, the trial court denied the motion for

mistrial.

       This Court has repeatedly explained, where, as here, counsel lodges a

contemporaneous objection to an improper comment and moves for mistrial

without obtaining a ruling on the objection to an improper comment, “the standard

of review on direct appeal is whether the trial court abused its discretion in denying

the motion for mistrial, not the harmless error standard which applies when an

objection is overruled.” Bright v. State, 90 So. 3d 249, 259 (Fla. 2012) (citing

Poole v. State, 997 So. 2d 382, 391 n.3 (Fla. 2008), and Dessaure v. State, 891 So.
2d 455, 465 n.5 (Fla. 2004)); accord Delhall v. State, 95 So. 3d 134, 169 (Fla.

2012); Kilgore v. State, 55 So. 3d 487, 513 (Fla. 2010).

       In the instant case, the State’s comment was couched in a plea for the jury to

determine why the defendant was crying. However, the defense had made no

                                        - 16 -
specific argument that the crying was an indication of remorse. In fact, the

defendant maintained his innocence, even during the final stages of the trial.

Additionally, in light of the brevity of the reference, the jury’s unanimous

recommendation for a death sentence and the weighty aggravation referenced in

the sentencing order, there is no reasonable possibility that this single comment

affected the verdict. Therefore, the trial court did not abuse its discretion in

denying the motion for mistrial.

                           CCP as to Andrea Richardson

      Oliver concedes that the evidence supports the trial court’s finding that the

killing of Pinson was committed in a cold, calculated and premeditated manner,

without any pretense of moral or legal justification (CCP). However, he disputes

the trial court’s CCP finding as to the killing of Richardson. We find that there is

competent, substantial evidence to support the trial court’s finding of the CCP

aggravator as to the murder of Richardson.

       The evidence presented at trial established that Oliver and Krystal Pinson

ended a two-and-a-half year relationship the month prior to the murders. Their

relationship was marked by incidents of domestic violence, which Pinson reported

to law enforcement. When the relationship ended in June 2009, Oliver had an

outstanding warrant for an unrelated felony in Volusia County. He went to stay

with relatives in Brevard County, hoping that he would not be recognized and


                                         - 17 -
arrested on the Volusia County warrant. But in the weeks leading up to the

murders, Oliver became concerned that Pinson was assisting law enforcement in

their efforts to locate and apprehend him. Oliver expressed his concerns to

Watkins, and told Watkins that Pinson’s actions were “going to make [him] do

something to her.”

      At around 5 p.m. on July 21, 2009, Oliver was seen driving approximately

one mile away from Richardson’s house, wearing a wig with dreadlocks to hide his

identity. At approximately 1 a.m. on July 22, 2009, Oliver entered Richardson’s

home, armed with a .40-caliber semi-automatic handgun. He found Pinson in

Richardson’s bed and shot her eight times. As Richardson attempted to dress

himself and escape through a side door, Oliver shot him three times. Oliver then

staged the scene to make it look like the shootings occurred during a drug-related

robbery before fleeing from the house and the neighborhood down a secluded path.

He later admitted to Camiscioli that he killed Pinson because she “was on a lot of

his paperwork and he was tired . . . of the domestic violence and her always calling

the police on him.” Oliver said he “had to shoot [Richardson] because he was

there and he was running out of the back door.”

      “[T]he focus of the CCP aggravator is the manner of the killing, not the

target.” Doorbal v. State, 837 So. 2d 940, 961 (Fla. 2003) (quoting Bell v. State,

699 So. 2d 674, 678 (Fla. 1997)). It is well settled that the heightened


                                        - 18 -
premeditation necessary for CCP does not have to be directed toward the specific

victim. E.g., Diaz v. State, 860 So. 2d 960, 969 (Fla. 2003); Howell v. State, 707
So. 2d 674, 682 (Fla. 1998); Bell, 699 So. 2d at 677-78; Sweet v. State, 624 So. 2d
1138, 1142 (Fla. 1993); Provenzano v. State, 497 So. 2d 1177, 1183 (Fla. 1986).

Oliver broke into Richardson’s home in the middle of the night with a loaded .40-

caliber handgun and the intent to kill, and he shot Richardson as Richardson

attempted to flee. On these facts, we uphold the trial court’s finding that the CCP

aggravator was applicable to Richardson’s murder.

                                  Hurst v. Florida

      While Oliver’s appeal was pending, the United States Supreme Court issued

its decision in Hurst v. Florida, in which it held that Florida’s capital sentencing

scheme violated the Sixth Amendment to the United States Constitution. Hurst v.

Florida, 136 S. Ct. at 619. The Supreme Court concluded that “[t]he Sixth

Amendment requires a jury, not a judge, to find each fact necessary to impose a

sentence of death. A jury’s mere recommendation is not enough.” Id. The

Supreme Court also made clear that “[t]he analysis the Ring Court applied to

Arizona’s sentencing scheme applies equally to Florida’s.” Id. at 621. As a result,

we granted supplemental briefing to address the impact of Hurst v. Florida on

Oliver’s sentence.




                                         - 19 -
      On remand from the United States Supreme Court, in Hurst v. State (Hurst),

202 So. 3d 40 (Fla. 2016), petition for cert. filed, No. 16-998 (U.S. Feb. 13, 2017),

we held that “the Supreme Court’s decision in Hurst v. Florida requires that all the

critical findings necessary before the trial court may consider imposing a sentence

of death must be found unanimously by the jury.” 202 So. 3d at 44. We

explained:

      In capital cases in Florida, these specific findings required to be made
      by the jury include the existence of each aggravating factor that has
      been proven beyond a reasonable doubt, the finding that the
      aggravating factors are sufficient, and the finding that the aggravating
      factors outweigh the mitigating circumstances.

Id. We further held, based on Florida’s separate right to trial by jury under article

I, section 22, of the Florida Constitution, “Florida’s requirement for unanimity in

jury verdicts, and under the Eighth Amendment to the United States Constitution,

that in order for the trial court to impose a sentence of death, the jury’s

recommended sentence of death must be unanimous.” Id. Finally, we determined

that Hurst v. Florida error is capable of harmless error review. Id. at 68. Thus, the

issue here is whether any Hurst error during Oliver’s penalty phase proceedings

was harmless beyond a reasonable doubt.

      In Hurst, we explained the standard for evaluating whether such error is

harmless beyond a reasonable doubt. Id. (“The question is whether there is a

reasonable possibility that the error affected the [sentence].” (quoting State v.


                                         - 20 -
DiGuilio, 491 So. 2d 1129, 1139 (Fla. 1986))). Put simply, as we stated in Davis

v. State, “As applied to the right to a jury trial with regard to the facts necessary to

impose the death penalty, it must be clear beyond a reasonable doubt that a rational

jury would have unanimously found that there were sufficient aggravating factors

that outweighed the mitigating circumstances.” 207 So. 3d 142, 174 (Fla. 2016);

accord Hurst, 202 So. 3d at 68.

      Turning to Oliver’s sentence, we emphasize the penalty phase jury’s

unanimous recommendation for a sentence of death. As we stated in Davis:

      Th[is] recommendation[] allow[s] us to conclude beyond a reasonable
      doubt that a rational jury would have unanimously found that there
      were sufficient aggravators to outweigh the mitigating factors. The
      instructions that were given informed the jury that it needed to
      determine whether sufficient aggravators existed and whether the
      aggravation outweighed the mitigation before it could recommend a
      sentence of death. . . . The jury was presented with evidence of
      mitigating circumstances and was properly informed that it may
      consider mitigating circumstances that are proven by the greater
      weight of the evidence. . . .
              Even though the jury was not informed that the finding that
      sufficient aggravating [factors] outweighed the mitigating
      circumstances must be unanimous, and even though it was instructed
      that it was not required to recommend death even if the aggravators
      outweighed the mitigators, the jury did, in fact, unanimously
      recommend death. . . . From these instructions, we can conclude that
      the jury unanimously made the requisite factual findings to impose
      death before it issued the unanimous recommendations.
207 So. 3d at 174-75.

      Thus, we conclude that the State has sustained its burden of demonstrating

that any Hurst error in Oliver’s penalty phase was harmless beyond a reasonable

                                         - 21 -
doubt. The jury unanimously found all of the necessary facts for the imposition of

death sentences by virtue of its unanimous recommendation. In fact, although the

jury was informed that it was not required to recommend death unanimously, and

despite the mitigation presented, the jury still unanimously recommended that

Oliver be sentenced to death for the murders of Pinson and Richardson. The

unanimous recommendation in this case is precisely what we determined in Hurst

to be constitutionally necessary to impose a sentence of death under Florida’s

separate constitutional right to trial by jury. Art. I, § 22, Fla. Const. Accordingly,

Oliver is not entitled to a new penalty phase.

                            Sufficiency of the Evidence

      In death penalty cases, regardless of whether the appellant raises the issue,

this Court must conduct an independent review to determine whether sufficient

evidence exists to support a first-degree murder conviction. See Fla. R. App. P.

9.142(a)(5); Phillips v. State, 39 So. 3d 296, 308 (Fla. 2010). The evidence in a

capital case is judged to be sufficient when it is both competent and substantial.

See Phillips, 39 So. 3d at 308. In conducting its review, this Court “view[s] the

evidence in the light most favorable to the State to determine whether a rational

trier of fact could have found the existence of the elements of the crime beyond a

reasonable doubt.” Rodgers v. State, 948 So. 2d 655, 674 (Fla. 2006) (quoting

Bradley v. State, 787 So. 2d 732, 738 (Fla. 2001)). Further, “[a] general guilty


                                        - 22 -
verdict rendered by a jury instructed on both first-degree murder alternatives may

be upheld on appeal where the evidence is sufficient to establish either felony

murder or premeditation.” Crain v. State, 894 So. 2d 59, 73 (Fla. 2004).

      Oliver was charged with two counts of first-degree murder, in violation of

section 782.04(1)(a), Florida Statutes (2009); one count of armed burglary of a

dwelling while inflicting death, in violation of section 810.02(2)(b), Florida

Statutes (2009); and one count of possession of a firearm by a convicted felon, in

violation of section 790.23, Florida Statutes (2009). The jury was instructed on

both first-degree premeditated murder and first-degree felony murder. The jury

returned a general verdict in favor of first-degree murder. Thus, the conviction

should be sustained where the evidence is sufficient to support either form of the

offense.

      First, there is sufficient evidence in this case to support a conviction for first-

degree premeditated murder.

      Premeditation is defined as more than a mere intent to kill; it is a fully
      formed conscious purpose to kill. This purpose may be formed a
      moment before the act but must exist for a sufficient length of time to
      permit reflection as to the nature of the act to be committed and the
      probable result of that act.

Bradley, 787 So. 2d at 738 (quoting Woods v. State, 733 So. 2d 980, 985 (Fla.

1999)). Premeditation may be inferred from such facts as “the nature of the

weapon used, the presence or absence of adequate provocation, previous


                                         - 23 -
difficulties between the parties, the manner in which the homicide was committed,

and the nature and manner of the wounds inflicted.” Id. (quoting Norton v. State,

709 So. 2d 87, 92 (Fla. 1997)).

      The State produced direct evidence from Camiscioli that Oliver confessed to

killing Pinson and Richardson, revealed to Camiscioli that he killed Pinson in

Richardson’s bed, and explained that he killed Richardson because he was there

and trying to run out of the house. The physical evidence at the scene corroborated

this testimony, where Pinson was found shot to death in the bedroom, and

Richardson was found shot to death close to the exit of the home. Watkins

testified that Oliver was attempting to contact Pinson prior to the murder, and

threatened to “do something to her,” if she continued to cooperate with police

regarding a warrant that he had pending in a different county. Based on this

evidence, the jury could have found that Oliver had a fully formed conscious

purpose to kill at the time of the homicides. Accordingly, there was sufficient

evidence that Oliver committed the homicide with “a premeditated design to effect

the death of the person killed[.]” See § 782.04(1)(a)(1), Fla. Stat. (2009).

      Second, Oliver was contemporaneously convicted of armed burglary of a

dwelling with discharge of a firearm causing death. This is a qualifying felony to

support a conviction for first-degree felony murder. See § 782.04(1)(a)(2)(e), Fla.

Stat. (2009). Section 810.02(1)(a), Florida Statutes, defines burglary as “entering


                                        - 24 -
or remaining in a dwelling, a structure, or a conveyance with the intent to commit

an offense therein, unless the premises are at the time open to the public or the

defendant is licensed or invited to enter.”

      The State’s evidence proves that Oliver entered Richardson’s home without

permission in order to kill Pinson, and that Oliver killed both Pinson and

Richardson. As previously stated, Camiscioli testified that Oliver admitted to

entering Richardson’s home and murdering both victims. Additionally, the State

provided direct evidence from a retired crime scene technician for the Titusville

Police Department, who found Winchester .40 caliber shell casings located near

Richardson’s and Pinson’s bodies.

      Camiscioli and Wilson testified that they observed the defendant dispose of

the murder weapon in the days following the murders. The Winchester .40 caliber

weapon was found where Camiscioli and Wilson had witnessed Oliver dispose of

it in the same packaging that they had previously witnessed Oliver place it in. The

State provided evidence that Oliver was observed in close proximity to

Richardson’s home just days before the murders and was wearing a dread-styled

wig. Pouncey, who apparently observed the assailants fleeing the scene of the

murders, recalled that one of the assailants had dread-styled hair. Therefore,

Oliver’s conviction for first-degree murder is supported by competent, substantial

evidence.


                                        - 25 -
                                  Proportionality

      Although Oliver does not challenge the proportionality of his death sentence,

this Court has an independent obligation to conduct a proportionality analysis. See

Miller v. State, 42 So. 3d 204, 229 (Fla. 2010); see also Fla. R. App. P. 9.142(a)(5).

“[T]o ensure uniformity in death penalty proceedings, ‘we make a comprehensive

analysis in order to determine whether the crime falls within the category of both

the most aggravated and the least mitigated of murders, thereby assuring

uniformity in the application of the sentence.’ ” Floyd v. State, 913 So. 2d 564,

578 (Fla. 2005) (quoting Anderson v. State, 841 So. 2d 390, 407-08 (Fla. 2003)).

Our review involves “ ‘a thoughtful, deliberate proportionality review to consider

the totality of circumstances in a case, and to compare it with other capital cases.

It is not a comparison between the number of aggravating and mitigating

circumstances.’ ” Tillman v. State, 591 So. 2d 167, 169 (Fla. 1991) (quoting

Porter v. State, 564 So. 2d 1060, 1064 (Fla. 1990) (emphasis omitted)).

      In this case, the trial court found four aggravators applicable to the killings

of both victims: (1) the defendant was previously convicted of another capital

felony or a felony involving the use or threat of violence to a person, which

included a 1995 robbery with a firearm or deadly weapon, a 2002 conviction for

resisting arrest with violence, and the contemporaneous first-degree murders of

Pinson and Richardson (great weight); (2) the capital felony was committed while


                                        - 26 -
the defendant was engaged in a burglary (great weight); (3) the capital felony was

committed for the purpose of avoiding or preventing a lawful arrest (great weight);

and (4) the murders were committed in a cold, calculated and premeditated manner

without any pretense of moral or legal justification (great weight).

      The trial court found that five nonstatutory mitigators were proven: (1) the

defendant completed high school (no weight); (2) the defendant attempted to

further his education by attending Le Cordon Bleu Culinary Academy (little

weight); (3) the defendant attempted to further his education by attending Daytona

Beach State College (little weight); (4) the defendant grew up in a household with

both parents present (some weight); and (5) the existence of any other factors in

the defendant’s background that would mitigate against imposition of the death

penalty (Oliver’s church activity) (some weight).

      This Court has affirmed a sentence of death in cases involving less

aggravating and more mitigating circumstances. In Blackwood v. State, 777 So.
2d 399 (Fla. 2000), the defendant was convicted of strangling his former girlfriend

to death. Id. at 403. The trial court found only the HAC aggravating circumstance.

Id. at 405. The trial court found one statutory mitigator (no significant history of

prior criminal conduct), which it gave “significant weight,” and eight nonstatutory

mitigators: (1) emotional disturbance at the time of the crime (moderate weight);

(2) capacity for rehabilitation (very little weight); (3) cooperation with police


                                         - 27 -
(moderate weight); (4) murder resulted from lover’s quarrel (no specific weight

given but considered this factor to the extent that the killing was borne out of a

prior relationship and was fueled by passion); (5) remorse (some weight); (6)

appellant is a good parent (some weight); (7) appellant’s employment record (some

weight); and (8) appellant’s low intelligence level (some weight). Id. In finding

the defendant’s death sentence proportional, this Court determined that the trial

court’s determination that the one aggravator outweighed all of the mitigation in

the case was supported by competent, substantial evidence. Id. at 412-13.

      In Oliver’s case, we find four aggravators applicable to one death and three

applicable to the other death, with the trial court assigning all of them “great

weight.” Further, the trial court gave Oliver’s five nonstatutory mitigators “no

weight” to “some weight.” See, e.g., Mansfield v. State, 758 So. 2d 636, 642, 647

(Fla. 2000) (death sentence was proportionate where trial court found two

aggravating factors, HAC and murder committed during sexual battery, measured

against five nonstatutory mitigating factors that were given little weight); Davis v.

State, 703 So. 2d 1055, 1061-62 (Fla. 1997) (death sentence was proportionate

where trial court found two aggravating factors of HAC and committed during

course of sexual battery outweighed slight nonstatutory mitigation); Geralds v.

State, 674 So. 2d 96, 98, 105 (Fla. 1996) (death sentence was proportionate where

trial court found three aggravating circumstances, HAC, CCP, and murder in


                                        - 28 -
course of felony, and some nonstatutory mitigation). In comparison to other cases

where this Court has upheld the death penalty, Oliver’s death sentence is

proportionate.

                                    CONCLUSION

         For the reasons stated above, we affirm Oliver’s convictions and death

sentence.

         It is so ordered.

LABARGA, C.J., and LEWIS, J., concur.
PARIENTE, J., concurs in result.
QUINCE, J., concurs in part and dissents in part with an opinion.
CANADY, POLSTON, and LAWSON, JJ., concur as to the conviction and concur
in result as to the sentence.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

QUINCE, J., concurring in part and dissenting in part.

         I concur with my colleagues that Oliver is not entitled to relief on the

majority of his claims. However, I disagree with the analysis set forth by the

majority in denying Oliver’s claims that the trial court (1) abused its discretion in

admitting testimony regarding a shotgun that was not used to commit the killings

and allowing the shotgun to be published to the jury and (2) erred in finding that

the murder of Richardson was committed in a cold, calculated, and premeditated

manner. I would also find that Oliver is entitled to a new penalty phase under

Hurst.

                                          - 29 -
                            Introduction of the Shotgun

      First, I do not agree that the trial court did not abuse its discretion in

admitting testimony regarding the shotgun and in allowing the shotgun to be

published to the jury when it indisputably was not the murder weapon. Although

the shotgun was relevant to the timeline of events surrounding the crime, it was not

relevant to a material issue in dispute at the time it was allowed. Despite this, the

error in admitting the shotgun is harmless.

                                    Harmless Error

      Once error has been established, the inquiry is “whether there is a reasonable

possibility that the error affected the verdict.” State v. DiGuilio, 491 So. 2d 1129,

1139 (Fla. 1986). This burden remains on the State. Id. at 1135. This analysis

requires this Court to consider both “the permissible evidence on which the jury

could have legitimately relied” and “the impermissible evidence which might have

possibly influenced the jury verdict.” Id. In determining that an error is harmless,

an appellate court must find beyond a reasonable doubt that the error did not

contribute to the verdict. Id.

      In light of the other evidence that the jury could have relied on that connects

Oliver to the murders, there is no reasonable possibility that the erroneous

admission of the shotgun evidence affected the verdict. The jury heard testimony

from Watkins, who described the contentious relationship between Oliver and


                                         - 30 -
Pinson. Watkins also stated that Oliver wanted to speak to Pinson prior to the

killings because he was concerned that Pinson was cooperating with the police in

connection with a pending warrant in a different county. In addition, Watkins

recalled Oliver threatening to “do something” to Pinson, prior to the murders.

Camiscioli testified that Oliver confessed to the killings and told her the motive for

the killings and the manner they were carried out, which coincides with the

physical evidence obtained from the scene. Oliver also told Camiscioli that he did

not expect to get caught because the police would assume that the killings were

part of a robbery. Pouncey testified that when he walked into the master bedroom,

he could see all of the dresser drawers pulled out. Both Camiscioli and Wilson

told the jury about when and where they observed the defendant dispose of, what

later turned out to be, the murder weapon.

      Testimony regarding the shotgun was used to provide the jury with a

timeline of the events following the murder. However, the direct evidence of guilt

against Oliver would have reasonably persuaded the jury to find Oliver guilty of

both murders, despite any error in the introduction of the shotgun testimony.

Therefore, any error in admitting testimony regarding the shotgun is harmless.

                                 Feature of the Trial

      Oliver claims that the shotgun improperly became a feature of the trial, as

the trial court allowed numerous witnesses to testify regarding his possession of


                                        - 31 -
the shotgun before it was ultimately entered into evidence. To determine whether

evidence of collateral bad acts or wrongs became a feature of a trial, this Court

does not solely measure the number of references that the prosecution made to

such evidence. Wright v. State, 19 So. 3d 277, 293 (Fla. 2009). However,

numerous references to prior bad acts by the defendant “may indicate a prohibited

transgression, even if it is not the sole determining factor.” Id. Evaluating the

purpose for which the State references the evidence of prior bad acts in its closing

argument may also assist in determining whether the evidence was a feature of the

trial. Id. at 294.

       The shotgun being displayed to the jury did not become a feature of the trial.

Of the seventeen witnesses that testified for the State, six of them mentioned the

shotgun. None of those witnesses provided voluminous testimony regarding the

shotgun. Both Camiscioli and Wilson briefly testified that they saw Oliver in

possession of the shotgun immediately prior to possessing the murder weapon.

One detective testified that the shotgun was recovered from the same home in

Cocoa, where Wilson and Camiscioli had reported the murder weapon was

retrieved. A crime scene technician, crime scene analyst, and retired officer

testified regarding the process of collecting Oliver’s DNA, and the fact that he

could not be excluded as contributing to the DNA found on the shotgun.




                                        - 32 -
      The State mentioned the shotgun three times in its guilt phase closing

argument. One reference purported to illustrate the limited amount of

discrepancies between Oliver’s timeline surrounding the shotgun and that of

Camiscioli and Wilson. The other two references to the shotgun were to

acknowledge that Oliver admitted to possessing the shotgun. The evidence

relating to the shotgun did not “outweigh the evidence directly relating to the crime

charged.” See Snowden v. State, 537 So. 2d 1383, 1386 (Fla. 3d DCA 1989).

Therefore, it does not appear that these references were so voluminous as to

consider the shotgun a feature of the trial.

                           CCP as to Andrea Richardson

      Second, the trial court’s finding of CCP as to the killing of Richardson is not

supported by competent, substantial evidence in the record. But that error is

harmless. “When this Court strikes an aggravating factor on appeal, ‘the harmless

error test is applied to determine whether there is no reasonable possibility that the

error affected the sentence.’ ” Turner v. State, 37 So. 3d 212, 226 (Fla. 2010)

(quoting Jennings v. State, 782 So. 2d 853, 863 n.9 (Fla. 2001)).

      In this case, the trial court found four aggravating circumstances applicable

to both deaths: (1) the defendant was previously convicted of another capital

felony or a felony involving the use or threat of violence to a person; (2) the capital

felony was committed while the defendant was engaged in a burglary; (3) the


                                         - 33 -
capital felony was committed for the purpose of avoiding or preventing a lawful

arrest; and (4) the murders were committed in a cold, calculated and premeditated

manner without any pretense of moral or legal justification. The trial court gave all

of these aggravators great weight. Further, the trial court gave Oliver’s five

nonstatutory mitigators “little” to “some” weight. In light of the weight of the

aggravation against the mitigation, there is no reasonable possibility that the trial

court’s decision to follow the unanimous jury verdict and sentence Oliver to death

would have been affected if the trial court had not found the CCP aggravator as to

the killing of Richardson.

                                  Hurst v. Florida

      Finally, I cannot agree with the majority’s conclusion that the Hurst error in

this case is harmless beyond a reasonable doubt. Because I would find that the

Hurst error in this case requires a new penalty phase, I dissent.

      In Hurst, 202 So. 3d at 69, we declined to speculate why the jurors voted the

way they did; yet, here, the majority finds that the unanimous “recommendation

allows us to conclude beyond a reasonable doubt that a rational jury would have

unanimously found that there were sufficient aggravators to outweigh the

mitigating factors.” Majority op. at 26 (quoting Davis, 207 So. 3d at 174-75).

      Although the jury unanimously recommended a death sentence, we cannot

know which aggravating factors the jury found or that the jury found each


                                         - 34 -
aggravating factor unanimously. Because two of the aggravators found by the trial

court for the murder in this case—that the capital felony was committed to avoid

arrest (as to both victims), and that the murders were committed in a cold,

calculated and premeditated manner—require specific factual findings, Hurst

requires that the jury, not the trial judge, make that determination. The jury made

no such determination in Oliver’s case.

      By ignoring the record and concluding that all aggravators were

unanimously found by the jury, the majority is engaging in the exact type of

conduct the United States Supreme Court cautioned against. See Hurst v. Florida,
136 S. Ct. at 622. Because the harmless error review is neither a sufficiency of the

evidence review nor “a device for the appellate court to substitute itself for the

trier-of-fact by simply weighing the evidence,” see DiGuilio, 491 So. 2d at 1139, I

cannot conclude beyond a reasonable doubt that the error here was harmless, and I

would vacate Oliver’s unconstitutional death sentence and remand for

resentencing. See Hurst, 202 So. 3d at 69.

An Appeal from the Circuit Court in and for Brevard County,
     Robert A. Wohn, Jr., Judge - Case No. 052009CF043923AXXXXX

James S. Purdy, Public Defender, and O.H. Eaton, Jr., and Nancy Ryan, Assistant
Public Defenders, Seventh Judicial Circuit, Daytona Beach, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Stacey E. Kircher,
Assistant Attorney General, Daytona Beach, Florida,

                                        - 35 -
      for Appellee

Robert C. Josefsberg of Podhurst Orseck, P.A., Miami, Florida; Robert G.
Kerrigan of Kerrigan, Estess, Rankin, McLeod & Thompson, LLP, Pensacola,
Florida; Karen M. Gottlieb of Florida Center for Capital Representation, Miami,
Florida; and Sonya Rudenstine, Gainesville, Florida,

      for Amici Curiae Justice Harry Lee Anstead, Judge Rosemary Barkett,
      Martha Barnett, Talbot D’Alemberte, Hank Coxe, Justice Gerald Kogan,
      Florida Association of Criminal Defense Lawyers, Florida Capital Resource
      Center, and Florida Center for Capital Representation




                                      - 36 -